TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00098-CV


Appellant, Texas Commission on Environmental Quality// Cross-Appellant,
Environmental Defense, Inc.

v.

Appellees, Environmental Defense, Inc. and Sierra Club// Cross-Appellees,
Texas Commission on Environmental Quality, State Office of Administrative Hearings;
and Sandy Creek Energy Associates, L.P.




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-06-003957, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		This case involves an interlocutory appeal and cross-appeal from the trial court's
order granting in part and denying in part a plea to the jurisdiction filed by appellant the
Texas Commission on Environmental Quality.  This Court issued an opinion abating this cause on
April 13, 2007.  The parties have now filed a joint motion to dismiss their respective appeal
and cross-appeal.  See Tex. R. App. P. 42.1.  Accordingly, we reinstate this cause, grant the parties'
motion, and dismiss the appeal and cross-appeal.  Id.




						__________________________________________
						Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Henson
Dismissed on Joint Motion
Filed:   October 10, 2008